Garry, J.
We affirm. The merits of the Board’s July 2010 decision are *1264not properly before this Court, as the carrier failed to appeal that decision and appealed only from the Board’s denial of its request for full Board review and/or reconsideration (see Matter of Dipippo v Accurate Signs & Awnings, 88 AD3d 1044, 1045 [2011]; Matter of Maqsood v McRoberts Protective Agency, 79 AD3d 1547 [2010], lv dismissed 16 NY3d 871 [2011]). Our analysis is therefore limited to deciding whether the Board’s denial was an abuse of discretion or otherwise arbitrary and capricious (see Matter of Siliverdis v Sea Breeze Servs. Corp., 82 AD3d 1459, 1460 [2011]; Matter of Maqsood v McRoberts Protective Agency, 79 AD3d at 1547). We decline to disturb the Board’s decision, as the record establishes that it addressed all relevant issues and the carrier did not present any evidence that was previously unavailable (see Matter of Maqsood v McRoberts Protective Agency, 79 AD3d at 1547; Matter of Gentile v Sovereign Motor Cars, 77 AD3d 1027, 1028 [2010], lv dismissed 16 NY3d 824 [2011]).
Peters, J.P., Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the decision is affirmed, with costs to claimant.